

114 S2386 IS: Stonewall National Historic Site Establishment Act
U.S. Senate
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2386IN THE SENATE OF THE UNITED STATESDecember 10, 2015Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the establishment of the Stonewall National Historic Site in the State of New York as
			 a unit of the National Park System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stonewall National Historic Site Establishment Act. 2.Findings; purposes (a)FindingsCongress finds that—
 (1)the Stonewall National Historic Landmark in New York City, New York, which was designated in 2000, commemorates the site of the citizen uprising during June 28 through July 3, 1969, that inspired the modern Lesbian, Gay, Bisexual, and Transgender (LGBT) civil rights movement in the United States;
 (2)the Stonewall uprising— (A)became the major catalyst for change in—
 (i)the self-awareness of the LGBT community; and
 (ii)the perception and acceptance of LGBT individuals within the United States; and
 (B)represents to the United States and the world the struggle for LGBT civil rights; and
 (3)the Stonewall National Historic Landmark, within the Greenwich Village Historic District, consists of—
 (A)the former Stonewall Inn at 51–53 Christopher Street, which was raided by police on June 28, 1969; and
 (B)Christopher Park, Christopher Street, Grove Street, Gay Street, Waverly Place, Greenwich Avenue, Sixth Avenue, and West 10th Street between Sixth Avenue and Seventh Avenue South, which are all associated with the Stonewall uprising.
 (b)PurposesThe purposes of this Act are— (1)to help preserve, protect, and interpret the site of the Stonewall uprising for the benefit of present and future generations; and
 (2)to enhance understanding of— (A)the discrimination against LGBT individuals that led to the Stonewall uprising; and
 (B)the ongoing struggle to achieve civil rights. 3.DefinitionsIn this Act:
 (1)CityThe term City means New York City, New York. (2)MapThe term Map means the map entitled Stonewall National Historic Site, Proposed Boundary, numbered 668/129,921, and dated September 2015.
 (3)National historic siteThe term National Historic Site means the Stonewall National Historic Site. (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)StateThe term State means the State of New York. 4.Stonewall national historic site (a)Establishment (1)In generalSubject to paragraph (2), there is established in the State a unit of the National Park System, to be known as the Stonewall National Historic Site.
 (2)Conditions for establishmentThe National Historic Site shall not be established as a unit of the National Park System until the date on which the Secretary has determined that—
 (A)the Secretary has acquired sufficient land or an interest in land within the boundary of the National Historic Site to constitute a manageable unit, as determined by the Secretary; and
 (B)the Secretary has entered into a written agreement with the City, in accordance with subsection (c).
					(b)Boundary
 (1)In generalThe boundary of the National Historic Site shall be the boundary of the Stonewall National Historic Landmark, as generally depicted on the Map.
 (2)Availability of mapThe Map shall be available for public inspection in the appropriate offices of the National Park Service.
 (c)AgreementThe Secretary may enter into an agreement with the City that delineates the respective roles and responsibilities of the National Park Service and the City with respect to the operation, maintenance, and interpretation of the National Historic Site.
 (d)Publication of noticeNot later than 60 days after the date on which the conditions in subsection (a)(2) have been met, the Secretary shall publish in the Federal Register notice of the establishment of the National Historic Site as a unit of the National Park System.
 (e)Land acquisitionThe Secretary may acquire by donation, purchase with donated or appropriated funds from a willing seller, or exchange—
 (1)land or interests in land within the boundary of the National Historic Site; and (2)land or interests in land in the vicinity of the National Historic Site for the purpose of providing administration of, and visitor service facilities for, the National Historic Site, as determined to be appropriate by the Secretary.
				(f)Administration
 (1)In generalThe Secretary shall administer the National Historic Site in accordance with— (A)this Act; and
 (B)the laws generally applicable to units of the National Park System, including—
 (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753 and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Cooperative agreements (A)In generalThe Secretary may enter into cooperative agreements with the State, the City, units of local government, organizations, or individuals to further the purposes of this Act.
					(B)Cost-sharing requirement
 (i)Federal shareThe Federal share of the total cost of any activity carried out under this paragraph shall not exceed 50 percent.
 (ii)Form of non-Federal shareThe non-Federal share of the cost of carrying out an activity under this paragraph may be in the form of in-kind contributions or goods or services, fairly valued.
 (g)General management planNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary, in consultation with the City, shall prepare a general management plan for the National Historic Site in accordance with section 100502 of title 54, United States Code.